                 Case 3:19-cv-05927-MLP Document 22 Filed 06/14/21 Page 1 of 2




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 7

 8 GARY CANTU,

 9                            Plaintiff,                Case No. C19-5927-MLP

10                                                      ORDER
            v.
11
   COMMISSIONER OF SOCIAL
12 SECURITY,

13                            Defendant.

14

15          On May 26, 2020, this Court affirmed the final decision of the Commissioner and

16 dismissed this case with prejudice. (Dkt. ## 14-15.) On July 23, 2020, Plaintiff appealed that

17 decision to the Ninth Circuit. (Dkt. # 16.) On appeal, Defendant filed an unopposed motion to

18 vacate the judgment and to remand the matter to the District Court pursuant to Carr v. Saul, 141

19 S. Ct. 1352 (2021), which the Ninth Circuit granted. (Dkt. ## 20-21.)

20          Accordingly, the Court hereby remands this matter to the Social Security Administration

21 for the agency to conduct further proceedings consistent with the Supreme Court’s intervening

22 decision in Carr.

23 //




     ORDER - 1
             Case 3:19-cv-05927-MLP Document 22 Filed 06/14/21 Page 2 of 2




 1         Dated this 14th day of June, 2021.

 2
                                                A
 3                                              MICHELLE L. PETERSON
                                                United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
